DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant cancelled claims 1-8 and 21-28 prior to first office action.
Status of claims:
Claims 9-20 and 29-40 are pending in this office action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 9-20 and 29-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10, 917, 756. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are found in the U.S. Patent No.10, 917, 756 with obvious wording variations. Take an example of comparing claims 9 of pending application and claim 1 of the U.S. Patent No.10, 917, 756:
Pending Application 17/247,492
U.S. Patent No.10, 917, 756
Claim 1, A method of verifying an identity of a user, the method comprising: by a first client electronic device associated with a first user: receiving, by a first client electronic device from a provider electronic device, a first secret and a second secret, wherein the first client electronic device is associated with a first user, wherein the provider electronic device is associated with a service provider that has matched the first user with a second user for an interaction, broadcasting, by a transmitter of the first client electronic device, a signal unique to the first client electronic device when the first client electronic device is in proximity to a specified physical location where the interaction is to occur, detecting a connection that a second client electronic device establishes with the first client sending the first secret to the second client electronic device, receiving, by a receiver of the first client electronic device, data from the second client electronic device, determining whether the received data matches the second secret, and in response to determining that the received data matches the second secret, causing an alert to be provided to the first user via the first client electronic device.
Claim 10, is similar to claim 2 of patent application (terms similar, receiving or broadcasting signal in proximity or within threshold distance).
Claim 11, is similar to claim 3 of patent application (terms similar, detecting or broadcasting a signal, receiving input form the first user).
Claim 12, is similar to claim 2 of patent application (similar terms, signal strength indicator).
Claim 13, is similar to claim 5 of patent application (similar terms, receiving signed data; and obtaining the received data from the received signed data using a public key associated with the second client electronic device).
Claim 14, similar to claim 6 of patent application.
Claim 15, similar to claim 7 of patent application.

Claim 16, similar to claim 1, 2 and 4 of patent application.
s of the provider electronic device, threshold distance  to specified location or proximity to a specified location, alert or causing receiver to listen).
Claim 18 is similar to claim 16 of pending application( similar terms, provider can send notifications to first or second device or both devices).
Claim 19 and claim 20 is similar to claim 16, 18 of pending application( similar terms, alert after notification).
Claim 29, refer to the same rational as explained in claim 9.
Claim 30, refer to the same rational as explained 

in claim 10.

Claim 31, refer to the same rational as explained

 in claim 11.

Claim 32, refer to the same rational as explained
 
in claim 12.

Claim 33, refer to the same rational as explained
 
in claim 13.

Claim 34, refer to the same rational as explained
 
in claim 14.

Claim 35, refer to the same rational as explained 
in claim 15.
Claim 36, refer to the same rational as explained
in claim 16.

in claim 17.
Claim 38, refer to the same rational as explained
in claim 18.
Claim 39, refer to the same rational as explained
in claim 19.
Claim 40, refer to the same rational as explained 
in claim 20.
A method of verifying an identity of a user, the method comprising: by a first client electronic device associated with a first user: receiving, from a provider electronic device, a first secret and a second secret, wherein the provider electronic device is associated with a service provider that has matched the first user and a second user for an interaction, detecting, by a receiver of the first client electronic device, a wireless signal being broadcast by a second client electronic device in proximity to a specified physical location where the interaction is to occur, wherein the second client electronic device is associated with the second user, establishing a communication channel with the second client electronic device, sending the first secret to the second client electronic device via the receiving data from the second client electronic device via the communication channel, determining whether the received data matches the second secret, and in response to determining that the received data matches the second secret, causing an alert to be provided to the first user via the first client electronic device.
Claim 2, similar to claim 10 of pending  application (similar terms, receiving or broadcasting signal in proximity or within threshold distance); similar to claim 12 of pending application (terms similar,  signal strength indicator).
Claim 3, is similar to claim 11 of pending application (similar terms, detecting or broadcasting a signal, receiving input form the first user).
Claim 5, is similar to claim 13 of pending application (similar terms, receiving signed data; and obtaining the received data from the received signed data using a public key associated with the second client electronic device).
Claim 6, is similar to claim 14 of pending application.
Claim 7, is similar to claim 15 of pending 

application.




6.	The claim of the instant application encompass the same subject matter except the instant “ A method of verifying an identity of a user, the method comprising: by a first client electronic device associated with a first user: receiving, broadcasting, by a transmitter of the first client electronic device when the first client electronic device is in proximity to a specified physical location where the interaction is to occur” whereas the U.S. Patent No.10, 917, 756 claims are to “A method of verifying an identity of a user, the method comprising: by a first client electronic device associated with a first user: receiving, broadcast by a second client electronic device in proximity to a specified physical location where the interaction is to occur” Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the U.S. Patent No.10, 917, 756 “broadcast by a second client electronic device in proximity to a specified physical location where the interaction is to occur” as a broadcasting, by a transmitter of the first client electronic device when the first client electronic device is in proximity to a specified physical location where the interaction is to occur” because it was well that mobile devices have processor, transmitters and receivers where first and /or second device can transmit a signal to one another as well as utilizing Bluetooth applications to determine proximity.  
Further, the instant claims obviously encompass the claimed invention of U.S. Patent No.10, 917, 756 and differ only in terminology. To the extent that the instant claims are broaden and therefore
generic to the claimed invention of U.S. Patent No.10, 917, 756, in re Goodman 29 USPQ 2d 2010
CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim
has been previously been claimed in a co-pending application.
Allowable Subject Matter
7.	Claims 9-20 and 29-40 would be allowable if terminal disclaimer is authorized by USPTO, as set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647